PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scientific Environmental Design, Inc.
Application No. 16/968,016
Filed: 6 Aug 2020
For: HVAC SYSTEM FOR ENHANCED SOURCE-TO-LOAD MATCHING IN LOW LOAD STRUCTURES

:
:
:	CORRECTED DECISION
:	ON PETITION
:
:
:

A decision was mailed on May 25, 2022, in response to papers, labeled as a petition, dated May 16, 2022. 

A review shows the petition dated May 16, 2022, is a protest.

The papers are a protest that does not comply with 37 CFR 1.291(b), as they were filed after publication without consent of applicant of record. Additionally, the petition was an improper filing, as protests are not permitted to be filed via EFS-Web. Filing of a document that is not authorized to be filed via EFS-Web (e.g., a protest under 37 CFR 1.291) is inconsistent with the Subscriber Agreement and the rules and policies of the USPTO. The EFS-Web Legal Framework specifically prohibits filing via EFS-Web most third party papers, as well as protests in patent applications. See MPEP 502.05 

The Office considers inappropriate any third party inquiry, or submission in an application that is not provided for in 37 CFR 1.290 or 37 CFR 1.291. Any submission filed by a third party in an application that does not comply with the requirements of 37 CFR 1.290 or 37 CFR 1.291 will not be entered into the application file and will be discarded. See MPEP 1134.

In view thereof, the decision dated May 25, 2022, is hereby vacated. Further, the changes in the applicant and the power of attorney are being vacated. The applicant and power of attorney are reverted back to the applicant and attorney of record as set forth on August 6, 2020.

The improper protest filed on May 16, 2022, including all accompanying papers, and the decision of May 25, 2022, are being expunged from the record by closing the documents from public view.1

It is noted that the use of the provisions of 37 CFR 1.34 by a third party or its representative to conduct an interview, or take other action not specifically permitted by the rules of practice in an application for patent, will be considered a violation of 37 CFR 11.18 and may result in disciplinary action if done by a practitioner. See Conducting an Interview with a Registered Practitioner Acting in a Representative Capacity, 1357 OG 254 (Aug. 24, 2010).

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Mark O. Polutta, Senior Legal Advisor, Office of Patent Legal Administration, at (571) 272-7709 or Christina Tartera Donnell, Attorney Advisor, Office of Petitions, at (571) 272-3211.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions


Cc:	MCANDREWS HELD & MALLOY, LTD500 WEST MADISON STREETSUITE 3400CHICAGO, IL 60661


    
        
            
    

    
        1 The following papers dated February 9, 2022, May 16, 2022, May 19, 2022, and May 25, 2022, are being expunged from the record by closing the documents from public view:
        
        February 9, 2022
        Request under 37 CFR 1.48 to correct inventorship 
        Declaration of Erik Dickinson
        Application Data Sheet
        Electronic Acknowledgement Receipt
        
        May 16, 2022
        Petition to Expedite under 37 CFR 1.182
        Petition for Relief in the Alternative under 37 CFR 1.182
        Petition to Director under 37 CFR 1.181 
        Petition under 37 CFR 1.313(c)
        Request for Continued Examination
        Claim Amendment
        Statement under 37 CFR 3.73(c) and Assignment 
        Request under 37 CFR 1.48 to Correct Inventorship
        Declaration of Erik Dickinson
        Corrected Application Data Sheet 
        Power of Attorney to McAndrews, Held, and Malloy, Ltd. 
        
        May 19, 2022
        Corrected filing Receipt
        
        May 25, 2022
        Decision on Petition under 37 CFR 1.313(c)